Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 11 - 30 are pending.  Claims 1 - 10 have been canceled.  Claims 11, 21 are independent.    File date is 3-1-2021.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of  16/724,154, now Patent No. 10,938,693, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 11 - 30 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 20 of U.S. Patent No. 10,938,693.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 11, 21 of the instant application (17/187913) are almost the same as Patent (10,938,693) Claims 1, 9.  Claim 1 of the 10,938,693 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 11, 21 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  
Application 17/1879813
Claim 1

Patent (10,938,693)
Claim 1
“deploying, at a first physical site of the enterprise, an edge device to forward packets from computers at the first physical site to computing devices outside of the first physical site”
“deploying, at an edge of a branch first 
network, a first device to connect to a second device operating in a cloud 
datacenter and acting as an access point to a second network of the cloud 
datacenter” and “establishing first and second links between the first device and 
the second device” and ”establishing at least one tunnel on the first link and 
designating the first link as an active link”

“establishing first and second links between the first device and 
the second device” and ”establishing at least one tunnel on the first link and 
designating the first link as an active link”
“the cloud gateway having an associated cloud web security (CWS) service to perform security scanning for packets from the edge device prior to the packets are forwarded to the destination of the packets”
“establishing at least one tunnel on the second link and designating the second link as a backup link to use in case the first link fails, wherein the second link is maintained in a hot standby mode during which the at least one tunnel on the second link is active but is not used for transmitting data traffic”



Claim Rejections - 35 USC § 102  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.        Claims 11 - 13, 15 - 23, 25 - 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder et al. (US Patent No. 9,787,559).    

Regarding Claims 11, 21, Schroeder discloses a method of performing security services in a software-defined wide area network (SD-WAN) connecting multiple physical sites of an enterprise and a non-transitory machine readable medium storing a program for performing security services in a software-defined wide area network (SD-WAN) connecting multiple physical sites of an enterprise, the program for execution by at least one processing unit, the 
a)  deploying, at a first physical site of the enterprise, an edge device to forward packets from computers at the first physical site to computing devices outside of the first physical site; (Schroeder col 1, ll 39-43: network device at an edge of an access network or data center network (i.e. analogous to network node within enterprise network))    
b)  configuring the edge device to forward packets to a cloud gateway outside of the first physical site and accessible through the Internet; (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths (i.e. forward packets) that extend through overlay tunnels for data transmissions between data centers)    
c)  the cloud gateway having an associated cloud web security (CWS) service to perform security scanning for packets from the edge device prior to the packets are forwarded to the destination of the packets. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data transmissions between data centers)    

Regarding Claims 12, 22, Schroeder discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the cloud web security service performs service insertion for data traffic from the enterprise first network prior to the data traffic being sent to the public Internet. (Schroeder col 8, ll 10-15: network elements along service path that receive probe packets modify the probe packets to include timestamp information indicating a time at which the probe packet was processed by the particular network element and then forward the 

Regarding Claims 13, 23, Schroeder discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the cloud gateway forwards packets to the CWS service along a tunnel for the CWS to perform the security scanning on the packets before the packets are forwarded to their destinations. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data transmissions between data centers; col 8, ll 10-15: network elements along service path that receive probe packets modify the probe packets to include timestamp information indicating a time at which the probe packet was processed by the particular network element and then forward the probe packet to a next network element in the forwarding path; (i.e. perform security function such as timestamp for packets))     

Regarding Claims 15, 25, Schroeder discloses the method of claim 12 and the non-transitory machine readable medium of claim 22, wherein the tunnel is a first tunnel, and configuring the edge device to forward packets to the cloud gateway comprises configuring the edge device to forward packets along a second tunnel. (Schroeder col 7, ll 11-18: service tunnel refers to a logical and/or physical path taken by packet flows processed by service chains; forwarding state for forwarding packet flows according to service chain ordering; each service chain is associated with a respective service tunnel (i.e. first, second tunnels); packet flows are associated with each subscriber device flows along service tunnels in accordance with a service profile)    

Regarding Claims 16, 26, Schroeder discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein configuring the edge device to forward packets to the CWS service along a first tunnel through a first link of a first Internet Service Provider (ISP). (Schroeder col 5, ll 46-50: support multiple types of access network infrastructures that connect to service provider (ISP) network access gateways to provide access to offered services; col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data transmissions between data centers)  

Regarding Claims 17, 27, Schroeder discloses the method of claim 16 and the non-transitory machine readable medium of claim 26, wherein configuring the edge device to also forward packets to the CWS service along a second tunnel through a second link of a second ISP. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels (i.e. first, second tunnels) for data transmissions between data centers    

Regarding Claims 18, 28, Schroeder discloses the method of claim 17 and the non-transitory machine readable medium of claim 27, wherein configuring the edge device to dynamically select between the first and second tunnels based on measurement metrics repeatedly taken regarding a state of each tunnel. (Schroeder col 15, ll 37-48: one or more routing protocols maintains routing information that describes a topology of a network and derives a forwarding information base (FIB) in accordance with routing information; including information defining a 

Regarding Claims 19, 29, Schroeder discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the packets are forwarded to their destination along the Internet. (Schroeder col 1, ll 28-30: providing network monitoring of forwarding paths that extend through overlay tunnels for data centers; (data forwarded into public network such as the Internet))    

Regarding Claims 20, 30, Schroeder discloses the method of claim 11 and the non-transitory machine readable medium of claim 21, wherein the physical sites, including the first physical site, comprise branch sites of the enterprise. (Schroeder col 1, ll 39-43: network device at an edge of an access network or data center network (i.e. branch site of enterprise))    

Claim Rejections - 35 USC § 103  
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 14, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Yadav et al. (US PGPUB No. 20160080502).

Regarding Claims 14, 24, Schroeder discloses the method of claim 13 and the non-transitory machine readable medium of claim 23, including tunnel communication.  
Schroeder does not explicitly disclose the tunnel is an IPsec tunnel. 
However, Yadav discloses wherein the tunnel is an IPsec tunnel. (Yadav ¶ 042, ll 1-14: establish a IPSEC VPN tunnel; source prefix information from which network traffic is allowed to travel over the IPSEC VPN tunnel and to destination prefix information for network traffic)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schroeder for the tunnel is an IPsec tunnel as taught by Yadav.  One of ordinary skill in the art would have been motivated to employ the teachings of Yadav for the benefits achieved from a system that enables the efficient utilization of bandwidth in the management of link state information.  (Yadav ¶ 870, ll 1-19)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                       August 20, 2021Primary Examiner, Art Unit 2443